Exhibit 10.62

 

OCCAM NETWORKS, INC.

 

FOURTH AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT

 

This Fourth Amended and Restated Investors’ Rights Agreement (this “Agreement”)
is made and entered into as of January 7, 2005 by and among Occam Networks,
Inc., a Delaware corporation (the “Company”); the undersigned purchasers (each,
an “Investor” and collectively, the “Investors”) of the Company’s Series A
Preferred Stock (as defined herein) originally issued pursuant to the Series A
Preferred Stock Purchase Agreement dated as of December 19, 2002 (the “2002
Purchase Agreement”) and/or shares of the Company’s Series A-2 Preferred Stock
(as defined herein) issued pursuant to the Series A-2 Preferred Stock Purchase
Agreement (the “2003 Purchase Agreement”) dated as of November 19, 2003 as
amended by Amendment No. 1 to Series A-2 Preferred Stock Purchase Agreement
dated as of March 8, 2004 herewith (the “Amendment” and together with the 2003
Purchase Agreement, the “Amended Purchase Agreement”) and/or the Series A-2
Preferred Stock Purchase Agreement of even date herewith (the “2004 Purchase
Agreement”); and Hercules Technology Growth Capital, Inc., a Maryland
corporation (“Hercules”). This Agreement amends and restates in its entirety the
Third Amended and Restated Investors’ Rights Agreement dated as of December 17,
2004 (the “Prior Agreement”) in accordance with Section 22(e) thereof and shall
become effective at such time as it has been executed and delivered by the
Company and the requisite Investors (as constituted pursuant to the Prior
Agreement) specified in such Section 22(e).

 

Recitals

 

WHEREAS, certain of the Investors propose to purchase and the Company proposes
to issue and sell to such Investors, shares of Series A-2 Preferred Stock of the
Company (the “Series A-2 Preferred”) in accordance with the 2004 Purchase
Agreement.

 

WHEREAS, as an inducement to the Investors purchasing shares of Series A-2
Preferred pursuant to the 2004 Purchase Agreement, the Company and the Investors
have agreed to amend and restate the Prior Agreement as set forth herein and to
make each of the Investors purchasing shares of Series A-2 Preferred pursuant to
the 2004 Purchase Agreement a party hereto.

 

NOW THEREFORE, in consideration of the mutual promises and covenants hereinafter
set forth, the Investors, Hercules and the Company agree that the Prior
Agreement is hereby amended and restated, and replaced in its entirety, as
follows:

 

1. Definitions. As used in this Agreement:

 

(a) “Alta Warrant” shall have the meaning set forth in the Amendment.

 

(b) “Common Stock” shall mean the Company’s common stock, par value $0.001 per
share.



--------------------------------------------------------------------------------

(c) “Closing” shall mean the date of the initial sale of shares of Series A-2
Preferred pursuant to the 2004 Purchase Agreement.

 

(d) “Exchange Act” shall mean the United States Securities Exchange Act of 1934,
as amended.

 

(e) “Hercules Common Warrant” shall mean the warrant to acquire shares of Common
Stock issued to Hercules on December 17, 2004 in connection with the Hercules
Loan Agreement.

 

(f) “Hercules Loan Agreement” shall mean the Senior Loan and Security Agreement
dated as of December 17, 2004, by and between the Company and Hercules.

 

(g) “Hercules Preferred Warrant” shall mean the warrant to acquire shares of
Series A-2 Preferred issued to Hercules on December 17, 2004 in connection with
the Hercules Loan Agreement.

 

(h) “Holder” shall mean (i) an Investor; (ii) Hercules; or (iii) a transferee to
whom registration rights granted under this Agreement are assigned in accordance
with this Agreement.

 

(i) “New Securities” shall mean any capital stock (including Common Stock and/or
Preferred Stock) of the Company whether now authorized or not, and rights,
options or warrants to purchase such capital stock, and securities of any type
whatsoever that are, or may become, convertible into such capital stock and that
are issued after the Closing; provided, however, that “New Securities” shall in
no event be deemed to include: (i) any shares of capital stock, including any
rights, options, or warrants to purchase shares of capital stock, that have been
subject to the rights contained in Section 12 of this Agreement where such
rights have either been exercised or waived or have expired in accordance with
this Agreement; (ii) any securities issued pursuant to the 2004 Purchase
Agreement; (iii) the Hercules Common Warrant, the Hercules Preferred Warrant,
and any securities issued or issuable upon exercise thereof (including any
Common Stock issued or issuable upon conversion of the shares of Series A-2
Preferred issuable upon exercise of the Hercules Preferred Warrant); (iv) the
Alta Warrant and any equity securities of the Company issued or issuable upon
exercise thereof (including any Common Stock issuable upon conversion of the
shares of Series A-2 Preferred issuable upon exercise of the Alta Warrant); (v)
rights to acquire shares of Series A-2 Preferred offered pursuant to the Rights
Offering and any shares of Series A-2 Preferred sold and issued in accordance
therewith; (vi) any shares of the Company’s capital stock issued or issuable
upon conversion of the Series A-2 Preferred or any other right, option, or
warrant outstanding as of the date of this Agreement (provided such other right,
option, or warrant is described in Section 3.3 of the 2004 Purchase Agreement)
to acquire shares of the Company’s capital stock; (vii) securities issued by the
Company in one or more transactions where the securities issued in the
transaction or transactions have been unanimously approved by directors present
at a properly noticed meeting of the board of directors or unanimously approved
by a written consent of the directors as securities that should not be deemed to
be “New Securities”; (viii) securities offered to the public by the Company
pursuant to a registration statement filed under the Securities Act; (ix)
securities issued to customers, commercial partners (including technology
partners, marketing

 

-2-



--------------------------------------------------------------------------------

partners or distribution partners), vendors, lenders, and equipment lessors of
the Company, other than in a transaction whose principal purpose is to raise
additional working capital for the Company, provided that such issuance is
unanimously approved by directors present at a properly noticed meeting of the
board of directors or unanimously approved by a written consent of the
directors; (x) securities issued in connection with the Company’s acquisition of
any business, product, or technology by way of merger, asset purchase,
reorganization, or other means, provided that such issuance is unanimously
approved by directors present at a properly noticed meeting of the board of
directors or unanimously approved by a written consent of the directors; (xi)
shares of Common Stock (or options, warrants or rights therefor) granted or
issued hereafter to employees, officers, directors, contractors, consultants or
advisers to, the Company or any subsidiary pursuant to incentive agreements,
stock purchase or stock option plans, stock bonuses or awards, warrants,
contracts or other arrangements that are approved by the Company’s board of
directors or by the compensation committee of the board of directors; and (xii)
securities issued in connection with any proportionate stock split, stock
dividend or distribution, recapitalization, or similar event by the Company.

 

(j) The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such registration statement.

 

(k) “Registration Expenses” shall mean all expenses incurred in effecting any
registration pursuant to this Agreement, including, without limitation, all
registration, qualification, and filing fees, printing expenses, escrow fees,
fees and disbursements of counsel for the Company, blue sky fees and expenses,
expenses of any regular or special audits incident to or required by any such
registration, and the reasonable fees and disbursements of one special counsel
for the Holders.

 

(l) “Registrable Securities” shall mean for each Holder, (i) shares of Common
Stock of the Company issued to such Holder upon conversion of the Series A
Preferred; (ii) shares of Common Stock of the Company issued or issuable to such
Holder upon conversion of the Series A-2 Preferred; (iii) shares of Common Stock
of the Company issued or issuable to such Holder upon conversion of the Series
A-2 Preferred issued or issuable upon exercise of the Alta Warrant and/or the
Hercules Preferred Warrant; (iv) shares of Common Stock issued or issuable upon
exercise of the Hercules Common Warrant; and (v) any Common Stock issued as a
dividend or other distribution with respect to or in exchange for or in
replacement of the shares referenced in (i), (ii), (iii), or (iv) above;
provided, however, that such shares of Common Stock shall cease to be
Registrable Securities at such time as (i) they have been registered for resale
pursuant to a prospectus included in the effective registration statement
contemplated pursuant to Section 2 hereof, which registration statement has been
effective for the periods specified in Section 2(b) and 2(c), or (ii) they are
otherwise available for resale under Rule 144 of the Securities Act within a
single 90 day period.

 

(m) “Rights Offering” shall mean the offer, sale, and/or issuance of rights to
purchase shares of Series A-2 Preferred to stockholders of the Company pursuant
to a registration statement filed with and declared effective by the SEC, as
contemplated by Section 2.1(f) of the 2004 Purchase Agreement, such Rights
Offering to be effected after the Closing on terms and conditions to be approved
by the Company’s Board of Directors.

 

-3-



--------------------------------------------------------------------------------

(n) “SEC” shall mean the United States Securities and Exchange Commission.

 

(o) “Securities Act” shall mean the United States Securities Act of 1933, as
amended.

 

(p) “Series A Preferred Stock” or “Series A Preferred” shall mean the Series A
Convertible Preferred Stock of the Company, par value $0.001 per share, issued
pursuant to the 2002 Purchase Agreement, which Series A Preferred is no longer
outstanding and of which no shares of authorized Preferred Stock of the Company
are currently designated.

 

(q) “Series A-2 Preferred Stock” or “Series A-2 Preferred” shall mean the Series
A-2 Convertible Preferred Stock of the Company, par value $0.001 per share.

 

(r) “Selling Expenses” shall mean all underwriting discounts, selling
commissions and stock transfer taxes applicable to the sale of Registrable
Securities.

 

(s) “Significant Holder” shall mean a Holder who holds at least at least 100,000
shares of Series A-2 Preferred (subject to adjustments for stock splits, stock
dividends, reverse stock splits and the like), or at least such number of shares
of Common Stock as were in fact issued upon conversion of 100,000 shares of
Series A-2 Preferred Stock (each subject to adjustments for stock splits, stock
dividends, reverse stock splits and the like).

 

(t) “Stand-off Investor” shall mean any Investor (other than Hercules).

 

2. Holder Registration.

 

(a) The Company will use commercially reasonable efforts to cause the
Registrable Securities held by the Holders to be registered under the Securities
Act so as to permit the resale thereof, and in connection therewith shall
prepare and file with the SEC in accordance with Section 2(b) below a
registration statement on such form as may then be available to effect the
registration of the Registrable Securities. The offering made pursuant to such
registration shall not be underwritten.

 

(b) The Company shall (i) prepare and file with the SEC the registration
statement in accordance with Section 2 hereof with respect to the Registrable
Securities at such time as the Company’s Board of Directors shall determine
appropriate (in no event to be filed later than March 31, 2005) and shall use
commercially reasonable efforts to cause such registration statement to become
effective as promptly as practicable after filing and to keep such registration
statement effective until the sooner to occur of (A) the date on which all
Registrable Securities included within such registration statement have been
sold; (B) the date on which Holders of all Registrable Securities are able to
sell such Registrable Securities immediately without restriction pursuant to the
volume limitation provisions of Rule 144 under the Securities Act within a
single 90 day period, provided, however, that the Company shall provide each
Holder with 10 trading days’ notice before rescinding the effectiveness of such
registration statement pursuant to this subparagraph 2(b)(i)(B); or (C) two
years following the effective date of the registration statement; (ii) in the
event the SEC determines not to review such registration statement, request the
declaration of the effectiveness of such registration statement as of a date
within 5 days of such determination by the SEC; (iii) prepare

 

-4-



--------------------------------------------------------------------------------

and file with the SEC such amendments to such registration statement and
amendments or supplements to the prospectus used in connection therewith as may
be necessary to comply with the provisions of the Securities Act with respect to
the sale or other disposition of all Registrable Securities to be registered by
such registration statement; (iv) furnish to each Holder such number of copies
of any prospectus (including any amended or supplemented prospectus) in
conformity with the requirements of the Securities Act, and such other
documents, as such Holder may reasonably request in order to effect the offering
and sale of the Registrable Securities to be offered and sold, but only while
the Company shall be required under the provisions hereof to cause the
registration statement to remain effective; (v) use commercially reasonable
efforts to register or qualify the Registrable Securities covered by such
registration statement under the securities or blue sky laws of such
jurisdictions as each Holder shall reasonably request (provided that the Company
shall not be required in connection therewith or as a condition thereto to
qualify to do business or to file a general consent to service of process in any
such jurisdiction where it has not been qualified), and do any and all other
acts or things which may be necessary or advisable to enable each Holder to
consummate the public sale or other disposition of such Registrable Securities
in such jurisdictions; and (vi) notify each Holder, promptly after it shall
receive notice thereof, of the date and time the registration statement and each
post-effective amendment thereto has become effective or a supplement to any
prospectus forming a part of such registration statement has been filed;
provided, further, that the Company shall not be obligated to take any action to
effect any such registration, qualification or compliance pursuant to this
Section 2 after the Company has effected one such registration pursuant to this
Section 2 and such registration has been declared or ordered effective.

 

(c) Notwithstanding subsection (b) above, if upon a termination of the
effectiveness of the registration statement pursuant to Section 2(b), any
Holder(s) would not otherwise be able to sell all Registrable Securities then
held by such Holder within a single 90-day period under Rule 144, the Company
shall take such actions as may be necessary, whether by filing a new
registration statement or amending an existing registration statement, to extend
the effectiveness of such registration statement and keep such registration
statement effective until such time as all such shares may be sold by such
Holder under Rule 144 within a single 90-day period.

 

3. Piggyback Registration.

 

(a) The Company may from time to time determine to register for sale shares of
Common Stock for its own account, other than (i) a registration relating solely
to employee benefit plans, (ii) a registration relating solely to a transaction
pursuant to Rule 145 promulgated under the Securities Act, or (iii) a
registration relating to the Rights Offering, and in connection with such
determination, shall file with the SEC a registration statement to register such
Common Stock (a “Registered Sale”). In the event of such determination, the
Company will give to each Holder written notice thereof at least 20 days (but
not more than 60 days) prior to the filing of such registration statement, and
will include in the Registered Sale (and any related qualification under blue
sky laws or other related compliance) all the Registrable Securities specified
by the Holders in their written request or requests to the Company, made within
15 days after receipt of such written notice from the Company, subject, however,
to the marketing limitation set forth in subsection (b) below. If the
registration statement under which the Company gives notice under this
subsection (a) is for an underwritten offering, the Company shall so advise the
Holders. A Registered Sale, including (if applicable) the form of underwriting
agreement to be entered into by the Company, the underwriter(s) and any selling
stockholders, shall be on customary terms. The underwriter(s) for an
underwritten offering shall be selected by the Company in its sole discretion.

 

-5-



--------------------------------------------------------------------------------

(b) The right of any Holder to registration pursuant to this section shall be
conditioned upon such Holder’s participation in the Registered Sale and the
inclusion of Registrable Securities in the Registered Sale to the extent
provided herein. All Holders shall (together with the Company and the other
holders distributing their securities through the Registered Sale) enter into an
underwriting agreement in customary form with the managing underwriter.
Notwithstanding any other provision of this section, if the managing underwriter
determines that marketing factors require a limitation of the number of shares
to be underwritten, the managing underwriter may limit the Registrable
Securities to be included in such registration and underwriting; provided,
however, that (i) all shares that are not Registrable Securities and are held by
other selling stockholders, including, without limitation, persons who are
employees or directors of the Company (or any subsidiary of the Company), shall
first be excluded from such registration and underwriting before any Registrable
Securities are so excluded, (ii) all securities requested to be included by the
Holders shall share pro rata in the number of shares to be excluded from such
registration, such sharing to be based on the respective numbers of shares owned
by each stockholder, and (iii) any such limitation shall not prevent the Holders
of Registrable Securities requesting to be included in such registration from
including Registrable Securities representing up to 30% of the total number of
shares registered thereby. In such event, the Company shall so advise all
Holders of Registrable Securities which would otherwise be registered pursuant
hereto, and the number of shares of Registrable Securities that may be included
in the registration shall be allocated among the Holders in proportion, as
nearly as practicable, to the respective amounts of Registrable Securities
requested to be included by such Holders in accordance with subsection (a)
above. To facilitate the allocation of shares in accordance with the above
provision, the Company or the underwriters may round the number of shares
allocated to any Holder to the nearest 100 shares. If any Holder disapproves of
the terms of the Registered Sale, he or she may elect to withdraw therefrom by
written notice to the Company and the managing underwriter. If a Holder decides
not to include all of its Registrable Securities in any registration statement
filed by the Company, such Holder shall nevertheless continue to have the right
to include any Registrable Securities in any subsequent registration statement
as may be filed by the Company, all upon the terms hereof.

 

(c) Termination of Piggyback Rights. Notwithstanding any other provision of this
Agreement, the Company’s obligations pursuant to this Section 3 shall terminate
at such time as it has effected two (2) registrations in accordance herewith.

 

4. Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under Section 3 prior to
the effectiveness of the registration whether or not any Holder has elected to
include securities in such registration.

 

5. Notice to the Company; Suspension of Prospectus. Each Holder shall provide
the compliance officer designated by the Company with written notice at least
two business days prior to any transfer, sale or other disposition of
Registrable Securities under any registration statement filed pursuant to
Section 2 of this Agreement (a “Requesting Holder”). The Company may by written
notice to such Requesting Holder delivered within two business days of receipt
of such notice restrict the proposed offer, sale, transfer, or disposition of
such Registrable Securities if the

 

-6-



--------------------------------------------------------------------------------

Company, in its reasonable judgment, has determined that such transactions would
require public disclosure by the Company of material non-public information that
is not included in such registration. The notice referred to in the preceding
sentence shall set forth the Company’s good faith estimate of the number of days
during which the Requesting Holder is to refrain from the proposed offer, sale,
transfer of disposition of Registrable Securities. Upon receipt of such notice,
the Requesting Holder agrees not to effect any offer, sale, transfer, or other
disposition of Registrable Securities pursuant to such registration statement
for the period of days set forth in the Company’s notice. In the event the
Company determines that the Requesting Holder is able to effect a transfer, sale
or other disposition as requested prior to the date the Company estimated, the
Company shall provide an updated notice to the Requesting Holder. In any event,
in the event of a delivery of the notice described above by the Company, for a
period of 15 trading days following the expiration of the time period stated in
the notice, a Holder may effect an offer, sale, transfer or other disposition of
Registrable Securities without restriction under this Section 5. Notwithstanding
the foregoing, the Company may not, without the consent of the holders of a
majority of the then-outstanding Registrable Securities, restrict the transfer,
sale or other disposition of the Registrable Securities under any registration
statement filed pursuant to this Agreement for more than 20 consecutive trading
days or 90 trading days during any 365-day period.

 

6. Indemnification.

 

(a) The Company will indemnify and hold harmless each Holder, each of its
officers, directors, partners, members, stockholders, legal counsel and any
underwriter (as defined in the Securities Act) for the Holder, and each person
controlling such Holder or underwriter within the meaning of Section 15 of the
Securities Act, with respect to which registration, qualification or compliance
has been effected pursuant to this Agreement against all expenses, claims,
losses, damages or liabilities (or actions in respect thereof), including any of
the foregoing incurred in settlement of any litigation, commenced or threatened,
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in any registration statement, prospectus, offering
circular or other document, or any amendment or supplement thereto, incident to
any such registration, qualification or compliance, or based on any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading, or any violation by the Company of the
Securities Act or the Exchange Act or any rule or regulation promulgated
thereunder applicable to the Company or any state securities law applicable to
the Company in connection with any such registration, qualification or
compliance, and the Company will reimburse (on an as incurred basis), each
Holder, each of its officers, directors, partners, members, and each person
controlling such Holder, for any reasonable legal and other expenses incurred in
connection with investigating, preparing or defending any such claim, loss,
damage, liability or action; provided, however, that the Company will not be
liable in any such case to the extent that any such claim, loss, damage,
liability or expense arises out of or is based on any untrue statement or
omission or alleged untrue statement or omission, made in reliance upon and in
conformity with written information with regard to a Holder furnished to the
Company by such Holder for use by the Company in connection with a registration
as required by Section 8 hereof; and provided further, however, that the Company
will not be liable to any such person or entity with respect to any such untrue
statement or omission or alleged untrue statement or omission made in any
preliminary prospectus that is corrected in the final prospectus filed with the
SEC pursuant to Rule 424(b) promulgated under the Securities Act (or

 

-7-



--------------------------------------------------------------------------------

any amendment or supplement to such prospectus) if the person asserting any such
loss, claim, damage or liability purchased securities but was not sent or given
a copy of the prospectus (as amended or supplemented) at or prior to the written
confirmation of the sale of such securities to such person in any case where
such delivery of the prospectus (as amended or supplemented) is required by the
Securities Act, unless such failure to deliver the prospectus (as amended or
supplemented) was a result of the Company’s failure to provide such prospectus
(as amended or supplemented).

 

(b) Each Holder shall indemnify the Company, each of its directors and officers
and each person who controls the Company within the meaning of Section 15 of the
Securities Act against all claims, losses, damages, and liabilities (or actions
in respect thereof) arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any such registration
statement, prospectus, offering circular or other document, or any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading, and will reimburse the Company and such
directors, officers and partners and members, persons, or control persons of the
Company for any reasonable legal or other expenses incurred in connection with
investigating or defending any such claim, loss, damage, liability or action, in
each case to the extent, but only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
registration statement, prospectus, offering circular or other document in
reliance upon and in conformity with written information with regard to the
Holder furnished to the Company by such Holder for use by the Company in
connection with a registration as required by Section 8 hereof. The liability of
a Holder under this Section 6(b) shall not exceed the proceeds from the offering
received by such Holder, prior to deduction of any commissions, transfer taxes
or other selling expenses incurred with respect to such sale.

 

(c) Each party entitled to indemnification under this Section 6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided, that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not unreasonably be
withheld), and the Indemnified Party may participate in such defense at such
party’s expense, and provided further, however, that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 6 unless the failure to
give such notice is materially prejudicial to an Indemnifying Party’s ability to
defend such action (and then only to the extent of such prejudice). No
Indemnifying Party, in the defense of any such claim or litigation, shall,
except with the consent of each Indemnified Party, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect to such claim or litigation. Any
Indemnified Party shall reasonably cooperate with the Indemnifying Party in the
defense of any claim or litigation brought against such Indemnified Party.

 

(d) If the indemnification provided for in this Section 6 is for any reason not
available to an Indemnified Party with respect to any loss, liability, claim,
damage, or expense

 

-8-



--------------------------------------------------------------------------------

referred to therein, then the Indemnifying Party, in lieu of indemnifying such
Indemnified Party hereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such loss, liability, claim, damage or
expense in such proportion as is appropriate to reflect the relative fault of
the Indemnifying Party on the one hand and of the Indemnified Party on the other
in connection with the statements or omissions that resulted in such loss,
liability, claim, damage or expense as will as any other relevant equitable
considerations. The relative fault of the Indemnifying Party and of the
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or the alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The liability of a Holder under this Section 6(d) shall
not exceed the proceeds from the offering received by such Holder less any
amounts paid pursuant to Section 6(b), prior to deduction of any commissions,
transfer taxes or other selling expenses incurred with respect to such sale.

 

7. Expenses. The Company shall bear all Registration Expenses incurred in
connection with (i) a registration declared effective by the SEC pursuant to
Section 2 here and (ii) of any registration, qualification or compliance
pursuant to Section 3 hereof. All Selling Expenses relating to securities so
registered shall be borne by the holders of such securities pro rata on the
basis of the number of shares of securities so registered on their behalf,
provided, that any applicable taxes with respect to stock sold by a particular
Holder shall be borne entirely by such Holder.

 

8. Information by Holder. Each Holder shall furnish to the Company such
information regarding such Holder, the Registrable Securities held by it, the
manner in which such Holder holds any securities of the Company and the
distribution proposed by such Holder as the Company may reasonably request in
writing and as shall be reasonably required in connection with any registration,
qualification or compliance referred to in this Agreement.

 

9. Reports under the Exchange Act. With a view to making available to the
Holders the benefits of Rule 144 and any other rule or regulation of the SEC
that may at any time permit a Holder to sell securities of the Company to the
public without registration, the Company agrees to use commercially reasonable
efforts to:

 

(a) make and keep public information available, as those terms are understood
and defined in Rule 144, at all times after the date hereof;

 

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

 

(c) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to avail any Holder
of any rule or regulation of the SEC that permits the selling of any such
securities without registration or pursuant to such form.

 

-9-



--------------------------------------------------------------------------------

10. Limitation on Assignment of Registration Rights. The rights to cause the
Company to register Registrable Securities pursuant to this Agreement may not be
assigned or transferred, except that such right is assignable by each Holder to
(i) an “affiliate” of such Holder (as defined in Rule 12b-2 under the Exchange
Act), or (ii) to a partner, active or retired of such Holder. As a condition to
any permitted transfer hereunder, such transferee shall agree in writing for the
benefit of the Company to be bound by this Agreement.

 

11. Limitation on Subsequent Registration Rights.

 

(a) From and after the date of this Agreement, the Company shall not, without
the prior written consent of the Holders of a majority of the Registrable
Securities then outstanding, enter into any agreement with any holder or
prospective holder of any securities of the Company which would allow such
holder or prospective holder (i) to include such securities in any registration
filed under Section 2 or Section 3 hereof, unless under the terms of such
agreement, such holder or prospective holder may include such securities in any
such registration only to the extent that the inclusion of his securities will
not reduce the amount of the Registrable Securities of the Holders which are
included, or (ii) to make a demand registration which could result in such
registration statement being declared effective prior to the date that is 120
days after the effective date of a registration effected pursuant to Section 2
hereof.

 

(b) Notwithstanding the foregoing, each Holder acknowledges and agrees that the
Company has granted Silicon Valley Bank pari passu registration rights pursuant
to Section 3.3 of the Warrant to Purchase Stock dated as of June 16, 2003. Each
Holder acknowledges and agrees that such registration rights shall remain
effective after the date hereof.

 

12. Right of Participation. The Company hereby grants to each Significant Holder
the right to purchase its pro rata share of any New Securities which the Company
may, from time to time, propose to sell and issue. A Significant Holder’s pro
rata share, for purposes of this right of participation, is the ratio that the
number of shares of Common Stock issued or issuable upon conversion of the
Series A Preferred Stock or the Series A-2 Preferred Stock owned by such
Significant Holder, immediately prior to the issuance of New Securities, bears
to the total number of shares of Common Stock outstanding as reported in the
Company’s most recent Form 10-K or Form 10-Q, as the case may be, filed with the
SEC under the Exchange Act. This right to participate shall be subject to the
following provisions:

 

(a) In the event the Company proposes to undertake an issuance of New
Securities, it shall give each Significant Holder written notice of its bona
fide intention, describing the type of New Securities, and their price and the
general terms upon which the Company proposes to issue the same. Each
Significant Holder shall have ten days after any such notice is effective as
determined pursuant to Section 22(b) hereof to agree to purchase such
Significant Holder’s pro rata share of such New Securities for the price and
upon the terms specified in the notice by giving written notice to the Company
and stating therein the quantity of New Securities to be purchased.

 

(b) In the event the Significant Holders fail to exercise fully the right to
participate within said ten day period, the Company shall have 90 days
thereafter to sell or enter into an agreement (pursuant to which the sale of New
Securities covered thereby shall be closed, if at all,

 

-10-



--------------------------------------------------------------------------------

within 30 days from the date of said agreement) to sell the New Securities
respecting which the Significant Holders’ right to participate set forth herein
was not exercised, at a price and upon terms no more favorable to the purchasers
thereof than specified in the Company’s notice to Significant Holders pursuant
to subsection (a) above. In the event the Company has not sold within such
90-day period or entered into an agreement to sell the New Securities in
accordance with the foregoing within 30 days from the date of said agreement,
the Company shall not thereafter issue or sell any New Securities, without first
again offering such securities to the Significant Holders in the manner provided
in subsection (a) above.

 

13. Limitation on Assignment of Right to Participate. The rights of the
Significant Holders to participate in sales of New Securities may not be
assigned or transferred, except that such right is assignable by each
Significant Holder to (i) an “affiliate” of such Significant Holder (as defined
in Rule 12b-2 under the Exchange Act) or (ii) to a partner (active or retired),
parent, child or spouse of such Holder, or to a trust for the direct or indirect
benefit of any of the foregoing, provided, that in the case of either (i) or
(ii) such transferee together with its affiliates holds after such transfer at
least 66,667 shares of Series A Preferred Stock or 50,000 shares of Series A-2
Preferred Stock or at least the number of shares of Common Stock as were issued
upon conversion of 66,667 shares of Series A Preferred Stock or 50,000 shares of
Series A-2 Preferred Stock (subject, in each case, to adjustments for stock
splits, stock dividends, reverse stock splits and the like).

 

14. Termination of Right to Participate. The rights of the Significant Holders
to participate in sales of New Securities shall terminate upon the earlier of
(i) the second anniversary of this Agreement or (ii) when such Holder ceases to
be a Significant Holder.

 

15. Transfer Restrictions of the Registrable Securities. Each Holder further
agrees not to sell or otherwise make any disposition or transfer of all or any
portion of the Registrable Securities held by such Holder except (i) to an
“affiliate” of such Holder (as defined in Rule 12b-2 under the Exchange Act), or
(ii) to a partner (active or retired), parent, child or spouse of such Holder,
or to a trust for the direct or indirect benefit of any of the foregoing (and in
each case under subsection (i) and (ii) hereof, as a condition to transfer, such
transferee shall agree in writing for the benefit of the Company to be bound by
this Agreement), or unless:

 

(a) There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or

 

(b) Such Holder shall have notified the Company of the proposed disposition and
shall have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, and, such Holder shall have furnished the
Company with an opinion of counsel, reasonably satisfactory to the Company, that
such disposition will not require registration of such shares under the
Securities Act.

 

Notwithstanding the foregoing, a Holder may, without restriction, transfer all
or any portion of such Holder’s Registrable Securities (i) pursuant to a
statutory merger or statutory consolidation of the Company with or into another
corporation or corporations in which the stockholders of the Company receive
distributions in cash or securities of another entity or entities as a result of
such

 

-11-



--------------------------------------------------------------------------------

transaction, and in which the stockholders of the Company, immediately prior to
such merger or consolidation hold, immediately after such merger or
consolidation, less than a majority of the outstanding voting securities of the
surviving or successor corporation or its parent, (ii) pursuant to the winding
up and dissolution of the Company, (iii) pursuant to a registration effected in
accordance with Section 2 or Section 3 hereof, or (iv) in compliance with Rule
144.

 

16. Restrictive Legends. Each certificate representing Registrable Securities
shall (unless otherwise permitted by the provisions of this Agreement) be
stamped or otherwise imprinted with a legend substantially similar to the
following (in addition to any legend required under applicable state securities
laws):

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE
OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER,
SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT.

 

COPIES OF THE AGREEMENT COVERING THE PURCHASE OF THESE SHARES AND RESTRICTING
THEIR VOTING AND TRANSFER MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY
THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY AT THE
PRINCIPAL EXECUTIVE OFFICE OF THE COMPANY.

 

17. Market Stand-Off Agreement. Each Stand-off Investor and any permitted
transferee hereunder agrees, in connection with the first registration of the
Company’s securities in connection with an underwritten public offering
following the date hereof, upon request of the Company or the underwriters
managing any underwritten offering of the Company’s securities, not to sell,
make any short sale of, loan, grant any option for the purchase of or otherwise
dispose of any securities of the Company without the prior written consent of
the Company or such underwriters, as the case may be, for such period of time
(not to exceed 180 days) from the effective date of such registration as the
Company or the underwriters may specify; provided that (i) all officers and
directors of the Company then holding capital stock of the Company and (ii) all
stockholders holding in the aggregate at least 5% of the fully-diluted equity
securities of the Company are bound by similar agreements. The foregoing
restriction shall not apply to any securities of the Company held by an Investor
that are included in such registration. Each Stand-off Investor agrees that the
Company may instruct its transfer agent to place stop-transfer notations in its
records to enforce the provisions of this Section. Notwithstanding any other
provision of this Agreement, the Company may assign the obligations of each
Stand-off Investor under this Section 17 to any underwriter of the Company’s
securities.

 

18. Covenant Against Indebtedness. The Company agrees, that prior to December
19, 2005, the approval of the Holders of two-thirds of the then outstanding
“Investor

 

-12-



--------------------------------------------------------------------------------

Securities” (as defined below) will be required for: (i) any debt financing,
including convertible debt financings, in excess of $750,000, in the aggregate,
other than (a) financing for the purchase or lease of capital equipment that is
secured by the capital equipment, (b) accounts receivable financing that is
secured by the accounts receivable of the Company, (c) normal trade debt, (d)
borrowings under the Loan and Security Agreement dated as of June 16, 2003
between the Company and Silicon Valley Bank (the “SVB Loan Agreement”), (e)
borrowings under the Hercules Loan Agreement; or (ii) any grant of a security
interest in the intellectual property of the Company. “Investor Securities”
shall mean the Series A Preferred Stock issued pursuant to the 2002 Purchase
Agreement and Series A-2 Preferred Stock issued pursuant to the 2003 Purchase
Agreement, the Amended Purchase Agreement and the 2004 Purchase Agreement, and
any Common Stock issued upon conversion of such Series A Preferred Stock or
Series A-2 Preferred Stock, or as a dividend, distribution, exchange or
replacement in respect thereof; provided, however, that “Investor Securities”
shall not include any shares of Common Stock that are transferred to a person or
entity that is not an “Investor” under the 2002 Purchase Agreement, the 2003
Purchase Agreement, the Amended Purchase Agreement, or the 2004 Purchase
Agreement or a partner (including former partners) or affiliate of the same.

 

19. Negative Covenants.

 

(a) The Company agrees that the approval of the Holders of two-thirds of the
then outstanding A-2 Securities will be required to (i) increase the number of
shares designated by the Company’s Certificate of Designation as Series A-2
Preferred Stock; (ii) designate, authorize, or issue, or obligate itself to
designate, authorize, or issue, any equity security (including any other
security convertible into or exercisable for any such equity security) having a
preference over, or being on a parity with, the Series A-2 Preferred Stock with
respect to dividends, liquidation or redemption (other than issuances of Series
A-2 Preferred Stock pursuant to the 2004 Purchase Agreement, and in accordance
with the Rights Offering); (iii) pay any dividend or make any distribution upon
any share or shares of Preferred Stock or Common Stock of the Company; (iv)
redeem, purchase or otherwise acquire (or pay into or set aside for a sinking
fund for such purpose) any share or shares of Preferred Stock or Common Stock of
the Company; provided, however, that this restriction shall not apply to the
repurchase of shares of Common Stock from employees, officers, directors,
consultants or other persons performing services for the Company or any
subsidiary pursuant to agreements under which the Company has the option to
repurchase such shares upon the occurrence of certain events, such as the
termination of employment or service, or pursuant to a right of first refusal.

 

(b) “A-2 Securities” shall mean shares of Series A-2 Preferred Stock issued
pursuant to the 2004 Purchase Agreement, the 2003 Purchase Agreement and the
Amendment or upon exercise of the Alta Warrant.

 

(c) The Company acknowledges and agrees that it would be impossible to measure
in money the damages a holder of A-2 Securities may incur in the event the
Company fails to comply with its obligations under this Section 19, and in the
event of such failure to comply, a holder of A-2 Securities will not have an
adequate remedy at law for damages. Accordingly, with respect only to compliance
with this Section 19, the Company hereby agrees that injunctive relief or other
equitable relief, in addition to remedies at law for damages, is the appropriate
remedy for any such failure, and the Company will not oppose the granting of
such relief on the basis that such holders have an adequate remedy at law.

 

-13-



--------------------------------------------------------------------------------

20. Covenant About Investment Advisors Act. The Company agrees that it will take
such actions as may from time to time be necessary to insure that the Company
does not become subject to the Investment Advisors Act of 1940, as amended.

 

21. Covenants of the Investors. Each Investor agrees that it will not, without
the written consent of Alta California Partners III, L.P., effect or permit any
person under the control of such Investor to effect any Series A-2 Consent (as
defined herein) that would reasonably be expected to result in a Series A-2
Event (as defined herein). For purposes of this Agreement, (i) a “Series A-2
Event” means either (A) the automatic conversion into Common Stock of the
outstanding shares of Series A-2 Preferred pursuant to Section 6(b) of the
Company’s Certificate of Designation of Series A-2 Convertible Preferred Stock
as filed with the Delaware Secretary of State (the “Certificate of Designation”)
or (B) the waiver of the treatment of any specified transaction as a
“Liquidation” pursuant to Section 4(b) of the Certificate of Designation, and
(ii) a “Series A-2 Consent” shall mean the voting of shares of Series A-2
Preferred held by such Investor, the submission of any proxy with respect to the
voting of Series A-2 Preferred held by such Investor, or the execution or
delivery of any written consent with respect to any shares Series A-2 Preferred
held by such Investor. Notwithstanding any other provision of this Agreement
imposing restrictions on transfer, each Investor agrees that it will not sell,
pledge, hypothecate, or otherwise transfer any shares of Series A-2 Preferred
unless the transferee thereof agrees to be bound by the provisions of this
Section 21. Each Investor acknowledges and agrees that it would be impossible to
measure in money the damages that Alta may incur in the event such Investor
fails to comply with its obligations under this Section 21, and in the event of
such failure to comply, Alta will not have an adequate remedy at law for
damages. Accordingly, with respect only to compliance with this Section 21, each
Investor hereby agrees that injunctive relief or other equitable relief, in
addition to remedies at law for damages, is the appropriate remedy for any such
failure, and no Investor will oppose the granting of such relief on the basis
that Alta has an adequate remedy at law.

 

22. Miscellaneous.

 

(a) Third Parties. Nothing in this Agreement, express or implied, is intended to
confer upon any party, other than the parties to this Agreement, and their
respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

 

(b) Governing Law. This Agreement shall be construed in accordance with, and
governed in all respects by, the laws of the State of California, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof. With respect to any disputes arising out of or related to this
Agreement, the parties consent to the exclusive jurisdiction of, and venue in,
the state courts in the County of Santa Clara in the State of California (or in
the event of exclusive federal jurisdiction, the courts of the Northern District
of California).

 

(c) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, portions of such provisions, or such
provisions in their entirety, to the extent necessary, shall be severed from
this Agreement, and the balance of this Agreement shall be enforceable in
accordance with its terms.

 

-14-



--------------------------------------------------------------------------------

(d) Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by facsimile, or otherwise delivered by hand or by
messenger addressed:

 

(i) if to an Investor, at the Investor’s address or facsimile number as shown on
Exhibit B to the Amendment or in the case of Hercules, on the signature pages to
the Hercules Common Warrant and the Hercules Preferred Warrant; or

 

(ii) if to the Company, at its address at 77 Robin Hill Road, Santa Barbara,
California 93117 or facsimile number at (805) 692-2999 and addressed to the
attention of the President, or at such other address or facsimile number as the
Company shall have furnished to the Investors; with a copy to Wilson Sonsini
Goodrich & Rosati, Professional Corporation at 650 Page Mill Road, Palo Alto,
California 94304-1050 and addressed to the attention to Thomas C. DeFilipps and
Robert F. Kornegay.

 

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given when delivered if delivered
personally, or, if sent by mail, at the earlier of its receipt or 72 hours after
the same has been deposited in a regularly maintained receptacle for the deposit
of the United States mail, addressed and mailed as aforesaid or, if sent by
facsimile, upon confirmation of facsimile transfer. Any party may amend its
address for receipt of notice by delivering written instructions to the other
party in accordance with this Section 22(d).

 

(e) Amendment and Waiver. This Agreement may be amended, or any provision
waived, only upon the written consent of the Company and two-thirds in interest
of the Holders; provided, however, that any amendment to, or waiver under, (i)
Sections 12, 13, or 14 shall require the written consent of the Company and a
majority-in-interest of the Significant Holders; (ii) Section 18 shall require
the written consent of the Company and holders of two-thirds of the
then-outstanding Investor Securities; (iii) Section 19 shall require the written
consent of holders of two-thirds of the then-outstanding A-2 Securities; and
(iv) Section 21 shall require the written consent of Alta and Investors
(excluding Alta) holding a majority of then outstanding Series A-2 Preferred;
and provided further, however, that any amendment adversely affecting one or
more Holders or Significant Holders, as applicable, that does not so affect all
Holders or Significant Holders, as applicable, shall require the written consent
of such adversely affected Holder or Significant Holder.

 

(f) Confidentiality. Anything in this Agreement to the contrary notwithstanding,
no Holder by reason of this Agreement shall have access to any trade secrets or
classified information of the Company. Each Holder acknowledges that the
information received by them pursuant to this Agreement may be confidential and
for its use only, and it will not use such confidential information in violation
of the Exchange Act or reproduce, disclose or disseminate such information to
any other person (other than its employees or agents having a need to know the
contents of such information who are subject to confidentiality obligations to
such Holder, and its attorneys), except in connection with the exercise of
rights under this Agreement, unless the Company has made such information
available to the public generally or such Holder is required to disclose such
information by a governmental authority.

 

-15-



--------------------------------------------------------------------------------

(g) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

(h) Telecopy Execution and Delivery. A facsimile, telecopy or other reproduction
of this Agreement may be executed by one or more parties hereto, and an executed
copy of this Agreement may be delivered by one or more parties hereto by
facsimile or similar electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Agreement as well as any facsimile, telecopy or other reproduction
hereof.

 

[Remainder of Page Intentionally Left Blank]

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amended and
Restated Investors’ Rights Agreement effective as of the day and year first
above written.

 

“COMPANY”   OCCAM NETWORKS, INC.    

a Delaware corporation

   

By:

 

/s/ Howard Bailey

--------------------------------------------------------------------------------

   

Name:

 

Howard Bailey

   

Title:

 

Chief Financial Officer

“ALTA”   ALTA CALIFORNIA PARTNERS III, L.P.

(also Investors hereunder)

           

By:

 

Alta California Management Partners III, LLC

   

By:

 

/s/ Khaled A. Nasr

--------------------------------------------------------------------------------

       

Director

    ALTA EMBARCADERO PARTNERS III, LLC    

By:

 

/s/ Hilary Strain

--------------------------------------------------------------------------------

       

V.P. of Finance and Administration



 

[Signature Page to Fourth Amended Investors’ Rights Agreement]



--------------------------------------------------------------------------------

“INVESTOR” U.S. Venture Partners VII, L.P. 2180 Associates Fund VII, L.P. USVP
Entrepreneur Partners VII-A, L.P. USVP Entrepreneur Partners VII-B, L.P. By
Presidio Management Group VII, L.L.C. The General Partner of Each By:  

/s/ Michael Maher

--------------------------------------------------------------------------------

   

Michael P. Maher, Attorney-In-Fact

U.S. Venture Partners V, L.P. USVP V International, L.P. 2180 Associates Fund V,
L.P. USVP V Entrepreneur Partners, L.P. By Presidio Management Group V, L.L.C.
The General Partner of Each By:  

/s/ Michael Maher

--------------------------------------------------------------------------------

   

Michael P. Maher, Attorney-In-Fact

 

[Signature Page to Fourth Amended Investors’ Rights Agreement]



--------------------------------------------------------------------------------

“INVESTOR” Norwest Venture Partners VIII, L.P. By:   Itasca VC Partners VIII,
LLP Its:   General Partner

By:  

/s/ Promod Haque

--------------------------------------------------------------------------------

Name:  

Promod Haque

--------------------------------------------------------------------------------

Title:  

Managing Partner

--------------------------------------------------------------------------------

NVP Entrepreneurs Fund VIII, L.P. By:   Itasca VC Partners VIII, LLP Its:  
General Partner

By:  

/s/ Promod Haque

--------------------------------------------------------------------------------

Name:  

Promod Haque

--------------------------------------------------------------------------------

Title:  

Managing Partner

--------------------------------------------------------------------------------

 

[Signature Page to Fourth Amended Investors’ Rights Agreement]



--------------------------------------------------------------------------------

“INVESTOR” Hook Partners V, L.P. By:  

 

--------------------------------------------------------------------------------

   

David Hook, General Partner

Hook Communications Partners, L.P. By:  

 

--------------------------------------------------------------------------------

   

David Hook, General Partner

 

[Signature Page to Fourth Amended Investors’ Rights Agreement]



--------------------------------------------------------------------------------

“INVESTOR” Hercules Technology Growth Capital, Inc. By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

[Signature Page to Fourth Amended Investors’ Rights Agreement]



--------------------------------------------------------------------------------

“INVESTOR” New Enterprise Associates 9, L.P. By: NEA Partners 9, L.P. Its
General Partner By:  

/s/ Charles W. Newhall III

--------------------------------------------------------------------------------

Name:  

Charles W. Newhall III

--------------------------------------------------------------------------------

Title:  

General Partner

--------------------------------------------------------------------------------

 

[Signature Page to Fourth Amended Investors’ Rights Agreement]



--------------------------------------------------------------------------------

“INVESTOR” Windward Ventures, L.P. By:   Windward Ventures Management, L.P.
Title:   General Partner By:  

 

--------------------------------------------------------------------------------

Name:   M. David Titus Title:   General Partner Windward Ventures 2000, L.P. By:
  Windward 2000, LLC Title:   General Partner By:  

 

--------------------------------------------------------------------------------

Name:   M. David Titus Title:   Managing Member Windward Ventures 2000-A, L.P.
By:   Windward 2000, LLC Title:   General Partner By:  

 

--------------------------------------------------------------------------------

Name:   M. David Titus Title:   Managing Member

 

[Signature Page to Fourth Amended Investors’ Rights Agreement]